The Disciplinary Review Board having filed with the Court its decision in DRB 18-131, concluding that William E. Agrait of Newark, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months **251for violating RPC 1.5(b) (failure to set forth in writing the basis or rate of a fee), and RPC 1.7(a) (conflict of interest);
And the Disciplinary Review Board having further determined that prior to reinstatement to practice, respondent should be required to complete nine credit hours of ethics courses, in addition to the ethics credits necessary to comply with Continuing Legal Education requirements, and to provide proof thereof to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that William E. Agrait is suspended from the practice of law for a period of three months, effective April 22, 2019, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall complete nine credit hours of courses in legal ethics, in addition to the credits necessary to comply with the Continuing Legal Education requirements pursuant to Rule 1:42-1, and shall submit proof of his successful completion *252thereof to the Office of Attorney Ethics; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual **252expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.